Order entered March 22, 2013




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-13-00320-CV

IN RE AMERICAN NATIONAL COUNTY MUTUAL INSURANCE COMPANY, Relator

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-02965-A

                                         ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus and second emergency motion for temporary relief. We ORDER that relator bear the

costs of this original proceeding.




                                                /Michael J. O'Neill/
                                                MICHAEL J. O'NEILL
                                                JUSTICE